Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 1 of 15 PageID #: 1023



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND
  ____________________________________
                                       )
  AMERICAN TRUCKING ASSOCIATIONS,      )
  INC.; CUMBERLAND FARMS, INC.;        )
  M&M TRANSPORT SERVICES, INC.; and    )
  NEW ENGLAND MOTOR FREIGHT, INC.,     )
                                       )
       Plaintiffs,                     )
                                       )
            v.                         )   C.A. No. 18-378-WES
                                       )
  PETER ALVITI, JR., in his official )
  capacity as Director of the Rhode    )
  Island Department of Transportation;)
  and RHODE ISLAND TURNPIKE AND        )
  BRIDGE AUTHORITY,                    )
                                       )
       Defendants.                     )
  ____________________________________)


                                      ORDER

        This pretrial order resolves certain legal and evidentiary

  questions raised by the parties to narrow the scope of issues in

  this case.     Consequently, for the reasons stated in this Order,

  Defendants’ Motion for Judgment on the Pleadings, ECF No. 41, is

  DENIED.

  I.    Background

        This   case   involves    a   dispute   over    implementation    and

  collection of highway tolls in Rhode Island.           The Court has more

  fully articulated the facts of this case in American Trucking

  Associations, Inc. v. Alviti, 377 F. Supp. 3d 125 (D.R.I. 2019).

  In short, Plaintiffs — various trucking, transport, and freight
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 2 of 15 PageID #: 1024



  companies — have brought a constitutional challenge to the “Rhode

  Island Bridge Replacement, Reconstruction, and Maintenance Fund

  Act of 2016” (“RhodeWorks Act”), R.I. General Laws § 42-13.1-1 et.

  seq.     Plaintiffs allege that the RhodeWorks Act violates the

  Commerce Clause of the United States Constitution because the

  statute is discriminatory in purpose and effect, the toll scheme

  does not fairly approximate the use of the tolled facilities, and

  the tolls are excessive in relation to the benefit conferred on

  the user.    See Compl. ¶¶ 3-7, ECF No. 1.

         Upon return to this Court after an appeal to the United States

  Court of Appeals for the First Circuit, see American Trucking

  Ass’ns, Inc. v. Alviti, 944 F.3d 45 (1st Cir. 2019), Plaintiffs

  filed   a   Motion   for   Preliminary   Injunction,    see   ECF    No.   38.

  Defendants, in turn, filed a Motion for Judgment on the Pleadings,

  to which Plaintiffs objected.        See Defs.’ Mot. J. on Pleadings;

  Pls.’ Opp’n to Defs.’ Mot. J. on Pleadings, ECF No. 46.             The Court

  held a hearing on both motions on May 28, 2020.                 During and

  following that hearing, the Court discussed with the parties the

  need for further briefing on several issues, including those

  subjects addressed in this Order.          The Court now makes certain

  rulings to narrow the issues at hand and aid in focusing the scope

  of discovery.

  II.    Discussion

     A. Motion for Judgment on the Pleadings

                                       2
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 3 of 15 PageID #: 1025



            1. Legal Standard

        In reviewing a motion for judgment on the pleadings, the Court

  “accept[s] the non-movant’s well-pleaded facts as true and draw[s]

  all reasonable inferences in the non-movant’s favor.” Martinez v.

  Sun Life Assurance Co. of Canada, 948 F.3d 62, 68 (1st Cir. 2020).

  A court should grant a motion for judgment on the pleadings “only

  if the uncontested and properly considered facts conclusively

  establish the movant’s entitlement to a favorable judgment.”            Id.

  (quoting Aponte-Torres v. Univ. of P.R., 445 F.3d 50, 54 (1st Cir.

  2006)).

            2. Analysis

        In short, Defendants argue that Congress has authorized the

  tolling at issue through the Intermodal Surface Transportation

  Efficiency Act of 1991 (“ISTEA”), 23 U.S.C. § 129.          Defs.’ Mot. J.

  on    Pleadings   12-14.      Consequently,   Defendants    contend,    the

  RhodeWorks Act is immune from Commerce Clause scrutiny.1             Id. at

  16.   In their supplemental memoranda, Defendants suggest that, at

  a minimum, Congressional authorization through ISTEA disposes of

  two prongs of the Commerce Clause analysis – that the tolls must


        1  In support of their arguments, Defendants rely on two
  recent decisions from the Second and Third Circuit Courts of
  Appeal. See Defs.’ Mot. J. on Pleadings 1-2 (citing Owner Operator
  Indep. Drivers Ass’n v. Pa. Tpk. Comm’n, 934 F.3d 283 (3d Cir.
  2019) and Am. Trucking Ass’ns, Inc. v. N.Y. State Thruway Auth.,
  886 F.3d 238 (2d Cir. 2018)). These cases largely focus on the
  allocation of toll revenue for purposes other than maintenance of
  toll facilities.
                                       3
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 4 of 15 PageID #: 1026



  be “based on some fair approximation of use of the facilities . .

  . [and] not excessive in relation to the benefits conferred . . .

  .”    Nw. Airlines, Inc. v. Cnty. of Kent, 510 U.S. 355, 369 (1994);

  see Defs.’ Suppl. Mem. Following June 18, 2020 Chambers Conference

  (“Defs.’ Suppl. Mem.”) 2, ECF No. 68.

         Congress has the power to regulate interstate commerce, and

  through that authority, it “may ‘redefine the distribution of power

  over interstate commerce’ by ‘permit[ting] the states to regulate

  the    commerce   in   a   manner    which    would   otherwise    not    be

  permissible.’” S.-Cent. Timber Dev., Inc. v. Wunnicke, 467 U.S.

  82, 87-88 (1984) (quoting S. Pacific Co. v. Arizona, 325 U.S. 761,

  769 (1945)).      “When Congress so chooses, state actions which it

  plainly authorizes are invulnerable to constitutional attack under

  the Commerce Clause.”      Ne. Bancorp v. Bd. of Governors of Federal

  Reserve Sys., 472 U.S. 159, 174 (1985).           Defendants must meet a

  significant burden to demonstrate that this principle applies here

  —    congressional consent for the state action must be either

  “expressly stated” or “made unmistakably clear.”            New York State

  Dairy Foods, Inc. v. Ne. Dairy Compact Comm., 198 F.3d 1, 9 (1st

  Cir. 1999) (internal citations omitted).

         After careful review, the Court is unpersuaded by Defendants’

  broad interpretation of congressional authorization in ISTEA.             It

  is true that Congress in ISTEA expressly authorized a state to

  allocate toll revenue for purposes other than those related to

                                       4
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 5 of 15 PageID #: 1027



  maintenance of the toll facility. See 23 U.S.C. § 129(a)(3)(v)(“if

  the public authority certifies annually that the tolled facility

  is being adequately maintained, [toll revenue may be used for] any

  other purpose for which Federal funds may be obligated by a State

  under title [23].”); see also Am. Trucking Ass’ns, Inc. v. New

  York State Thruway Auth., 886 F.3d 238, 246-47 (2d Cir. 2018).

  However, this language, along with the other provisions of ISTEA,

  does not evince an “unmistakably clear” intent by Congress to

  completely shield state highway tolling activity from Commerce

  Clause challenges.2        For this reason, Defendants’ Motion for

  Judgment on the Pleadings is denied.

        As to Defendants’ alternative argument, Plaintiffs concede

  that congressional authorization in ISTEA dispensed of at least

  one element of the Commerce Clause analysis – the excessiveness

  prong.    Pls.’ Suppl. Reply Br. 3-4, ECF No. 70.          But as to fair

  approximation,     Plaintiffs    contend    that   this   factor    is   not

  displaced because it serves a different purpose               —   while the



        Defendants also point to the First Circuit’s decision in
        2

  Trailer Marine Transport Corp. v. Rivera Vazquez, 977 F.2d 1 (1st
  Cir. 1992), for the proposition that congressional authorization
  may insulate state action from Commerce Clause scrutiny, even where
  the state action is discriminatory. Defs.’ Reply to Pls.’ Suppl.
  Mem. Following June 18, 2020 Chambers Conference (“Defs.’ Suppl.
  Reply”) 2 (citing Trailer Marine Transport Corp., 977 F.2d at 12),
  ECF No. 71. While the Court agrees with Defendants’ representation
  of this legal principle, the federal statute at issue in Trailer
  Marine sweeps much more broadly than the limited authorization in
  ISTEA. See Trailer Marine, 977 F.2d at 12-13 (citing 15 U.S.C. §§
  1011-15).
                                       5
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 6 of 15 PageID #: 1028



  “excessiveness limit focuses on the amount [of tolls] collected,”

  fair approximation “focuses on the method used by the state to

  impose the charge.”             Id. at 5 (emphasis in original).           For this

  reason, Plaintiffs argue, a tolling scheme could violate the

  Commerce Clause “even if, under ISTEA, a state may use the tolls

  collected for purposes that do not benefit the taxpayer at all.”

  Id.        The   Court       agrees;   it    does   not   read   the   congressional

  authorization           in     ISTEA   to     completely     displace     the     fair

  approximation element of the Commerce Clause analysis.                    Therefore,

  at    trial,      the        parties   may    introduce     evidence    related     to

  discriminatory           purpose,      discriminatory        effect,      and     fair

  approximation.3

       B. Evidentiary Rulings

         Plaintiffs have expressed an intent to introduce at trial

  several statements made by state officials in support of the

  argument that the RhodeWorks Act was enacted with discriminatory

  purpose or intent.4 See Pls.’ Suppl. Br. 3, ECF No. 69.                     Many of



         Significant issues remain to be sorted out at trial
         3

  regarding all three of these elements, some of which the parties
  have addressed in their briefing.      For example, is proof of
  discriminatory purpose alone enough to establish a Commerce Clause
  violation? And, what are the outer limits of “fair approximation”?
  These issues will be reserved for another day.

         In the Complaint, Plaintiffs point to statements made by
         4

  Governor Gina Raimondo, Speaker Nicholas Mattiello, two of the
  Governor’s    spokespersons,   Rhode   Island    Department   of
  Transportation Director Peter Alviti, and Representative Stephen
  Ucci. See Compl. ¶¶ 79-83, 87-88, 92, 99.
                                                6
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 7 of 15 PageID #: 1029



  these    statements   are   contained        within     press     reports    in   the

  Providence Journal or other news publications.                   See Compl. ¶¶ 79-

  83, 87-88, 92, 99. Defendants challenge the admissibility of these

  statements on relevance and hearsay grounds.                     See Defs.’ Suppl.

  Mem. 11-19.

        1. Relevance

        Defendants proffer several reasons why the statements by

  Rhode Island officials are not relevant to the determination of

  legislative purpose. Specifically, they contend that (1) the words

  of the statute and legislative findings provide clear evidence

  that the statute was not enacted with a discriminatory purpose;

  (2) many of the statements were published prior to the introduction

  of the bill that became law; and (3) statements by individual

  legislators    or    officials    have       no   probative      value   where    the

  legislature has clearly expressed a purpose within the text of the

  statute.    Defs.’ Suppl. Mem. 14-17.

        True, “[t]he words of a legislative body itself, written or

  spoken contemporaneously with the passage of a statute, are usually

  the most authoritative guide to legislative purpose.”                        Wine &

  Spirits Retailers, Inc. v. Rhode Island, 481 F.3d 1, 13 (1st Cir.

  2007).     However,    in   the   context         of   dormant    Commerce   Clause

  challenges, courts have considered circumstantial evidence offered

  as proof of discriminatory purpose, so long as the party offering

  it “show[s] the relationship between the proffered evidence and

                                           7
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 8 of 15 PageID #: 1030



  the challenged statue.”       Alliance of Auto. Mfrs. v. Gwadosky, 430

  F.3d 30, 39 (1st Cir. 2005).        Here, Plaintiffs point to statements

  made by certain state officials who were allegedly key players in

  the crafting and/or passing of this legislation.            These statements

  clearly could be relevant to the issue of discriminatory intent

  and therefore admissible, if not excluded for other reasons.

  Importantly, however, should this evidence be introduced at trial,

  the Court will need to decide how much weight to afford it in

  relation to the text of the statute, which offers the best evidence

  of the legislature’s intent. See Wine & Spirits Retailers, 481

  F.3d at 13.    The Court takes no position on this question at this

  juncture.

        2. Hearsay

        Defendants    argue    that     both   the   press   reports   and   the

  statements    contained     therein    constitute    inadmissible    hearsay.

  Defs.’ Suppl. Mem. 17.         Newspaper articles quite often contain

  multiple levels of hearsay.         Horta v. Sullivan, 4 F.3d 2, 8 (1st

  Cir. 1993); see Brooks v. Miller, 158 F.3d 1230, 1242 (11th Cir.

  1998).    In order for this evidence to be admissible, both the

  statements and the press reports must fall under an exception to




                                          8
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 9 of 15 PageID #: 1031



  the hearsay rule or classify as non-hearsay.            See Fed. R. Evid.

  805; Fed. R. Evid. 801(c).

            a. Statements

        Plaintiffs    contend   that   the   statements   made   by    Director

  Alviti, Speaker Mattiello, and Representative Ucci are not hearsay

  because they will be offered to show intent and not the truth of

  the matter asserted; namely, Plaintiffs say they will be offered

  to show “what the officials believed” or “the ground on which they

  advocated for enactment.”5        Pls.’ Suppl. Br. 7, 9.            The Court

  agrees.    To the extent that Plaintiffs offer statements for this

  purpose and not to prove the underlying factual assertion, the

  statements are not hearsay and are admissible. See Staniewicz v.

  Beecham, Inc., 687 F.2d 526, 530 (1st Cir. 1982).

        Some of the statements in Plaintiff’s Complaint, however,

  purport to specifically describe the intent of the declarant —



        5 Plaintiffs highlight statements made by these officials in
  the Providence Journal, Providence Business News, and The Hummel
  Report. See, e.g., Compl. ¶ 80 (quoting Mary MacDonald, Improved
  business climate positions R.I. for growth, Providence Business
  News, Dec. 23, 2015 (citing Speaker Mattiello: “a lot of the burden
  for the repair of our bridges, overpasses and infrastructure is
  passed on to out-of-state truckers”; “a lot of the cost gets
  shifted to out-of-state truckers”)); id. ¶ 83 (quoting Jim Hummel,
  Taking a Toll, The Hummel Report, Mar. 19, 2018 (purporting to
  quote Director Alviti as stating “the majority of tolls that are
  going to be paid here are from out of state trucks”)); id. ¶ 87
  (quoting Patrick Anderson, R.I. House passes Raimondo’s truck-toll
  plan, The Providence Journal, Feb. 11, 2016, (citing Rep. Stephen
  Ucci: “[t]he tolling relies on 60 percent revenue from out of state
  trucks who would have never paid to come through this state”)).

                                       9
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 10 of 15 PageID #: 1032



   Governor Raimondo.6     To the extent that statements attributed to

   Governor Raimondo are introduced for the truth of the matter

   asserted — the Governor’s intent — the statements would not be

   hearsay because they are admissions of an opposing party.               See

   Fed. R. Evid. 801(d)(2)(D).         As Plaintiffs note, the state is

   effectively the party in interest in this case, and Governor

   Raimondo is clearly an agent of the state.          See Pls.’ Suppl. Br.

   7; see also Bennet v. Yoshina, 98 F. Supp. 2d 1139, 1154 (D. Haw.

   2000) (finding that where several state officials were “sued in

   his or her official capacity, the suit can properly be seen as an

   action against the state itself”).7        Accordingly, such statements

   are admissible.

        Additionally, to the extent that statements made by the

   Governor’s spokespersons are offered for the truth of the matters


        6 For example, it is possible Plaintiffs would introduce the
   following statement by the Governor for the truth of the matter
   asserted: “The reason I prefer the tolling proposal is because the
   majority of the burden is on out-of-state truckers and out-of-
   state companies who are using—and I would say abusing—our roads .
   . . .” Compl. ¶ 80 (quoting Patrick Anderson & Katherine Gregg,
   Raimondo: Plan shifts burden off R.I., Providence Journal, Oct.
   29, 2015). There are several things asserted in the statement, one
   of which is the reason why the Governor preferred the “tolling
   proposal”, and Plaintiffs would be introducing this for its truth.

        7 Certainly, Rule 801(d)(2) should not be extended to every
   statement made by any state employee. See Bennett v. Yoshina, 98
   F. Supp. 2d 1139, 1154 (D. Haw. 2000) (“This does not mean,
   however, that every state employee therefore speaks for the
   state.”) But that is not the case here. Unlike the individual
   legislators in Bennett, Governor Raimondo does speak for the state
   through her role as chief executive official.
                                       10
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 11 of 15 PageID #: 1033



   asserted, this evidence may be admissible under Rule 801(d)(2)(C);

   however,    this   evidence    would     likely   be   cumulative   should

   Plaintiffs introduce the Governor’s statements.

            b. Newspaper Articles

        The second layer of hearsay (the newspaper article hearsay)

   is less straightforward.      Plaintiffs argue that the press reports

   within which the statements are reproduced are admissible under

   the residual exception to hearsay, Federal Rule of Evidence 807.

   Pls.’ Suppl. Br. 11.      In order for a statement to be admissible

   under this exception, it must be (1) “supported by sufficient

   guarantees of trustworthiness” and (2) “more probative on the point

   for which it is offered than any other evidence that the proponent

   can obtain through reasonable efforts.”           Fed. R. Evid. 807.    The

   First Circuit has instructed that “Congress meant for trial courts

   to admit evidence under the residual exception ‘very rarely, and

   only in exceptional circumstances.’”         Bradley v. Sugarbaker, 891

   F.3d 29, 34 (1st Cir. 2018) (quoting United States v. Benavente

   Gomez, 921 F.2d 378, 384 (1st Cir. 1990)).

        The Court finds that Plaintiffs have met the trustworthiness

   requirement. However, so long as the state officials are available

   to testify in a deposition or at trial, the press reports are not

   the most probative evidence on the subjects and are inadmissible.8


        8Importantly, if the declarants are not available to testify
   - whether due to the assertion of privilege or other basis for
                                       11
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 12 of 15 PageID #: 1034



   See Planned Parenthood Se., Inc. v. Strange, 33 F. Supp. 3d 1381,

   1385       (M.D.   Ala.   2014)      (rejecting   the   plaintiffs’    request      to

   introduce newspaper articles under the residual exception where

   the party could have elicited testimony from the legislators or

   reporters as to the statements at issue).

        C. Privilege

          In their Supplemental Memorandum, Defendants assert that

   should the Court admit statements made by the Governor, the

   Speaker,       and   Representative       Ucci,     certain   state   and    federal

   privileges may apply to preclude questioning of these officials as

   to    the    context      of   the    statements.       Defs.’   Suppl.     Mem.   20.

   Assertions of privilege are not yet before the Court in this

   matter, so it is unclear if and when such claims of privilege may

   be asserted and for what purpose.               Nonetheless, Defendants request

   a pretrial ruling on the legal framework that would apply in order

   to inform the scope of discovery and related matters.9                    Id. at 20-

   21.

          In this litigation – a federal constitutional challenge to

   state law, in federal court - federal common law principles control



   unavailability - the Court would be inclined to admit the press
   reports under the residual exception.
          9Defendants argue that an evidentiary ruling admitting the
   statements may raise ethical issues for Defendants’ counsel
   because the Rhode Island “speech in debate” clause, see R.I. Const.
   art. VI, § 5, and an implied executive privilege might forbid
   counsel from questioning the state legislators and the Governor
                                              12
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 13 of 15 PageID #: 1035



   on the question of privilege.          See McDonough v. City of Portland,

   No. 2:15-cv-153-JDL, 2015 WL 12683663, at *1 (D. Me. Dec. 31, 2015)

   (“[W]hen    a    state    or   municipal      legislator        seeks     to    invoke

   legislative privilege in federal court with respect to a federal

   claim, ‘[t]he common law – as interpreted by United States courts

   in the light of reason and experience – governs [the] claim of

   privilege[.]’”)       (quoting    Fed.      R.     Civ.    P.     501)        (emphasis

   added)(alternations in original).             Rooted in the Speech or Debate

   Clause of the United States Constitution, state legislators and

   non-legislators      performing    legislative          acts    enjoy    a     parallel

   privilege       similar   in   scope     to      that     afforded       to     federal

   legislators.10     Nat’l Ass’n. of Social Workers v. Hardwood, 69 F.3d

   622, 629-30 (1st Cir. 1995).

          However, courts have held that the evidentiary privilege

   afforded    to    state   legislators      under    common      law     is     limited.

   McDonough, 2015 WL 12683663, at *2 (quoting ACORN (N.Y. Ass’n of

   Comty. Orgs. For Reform Now) v. Cnty of Nassau, No. CV 05-

   2301(JFB)(WDW), 2007 WL 2815810, at *2 (E.D.N.Y. Sept. 25, 2007))



   about their public statements. Defs.’ Suppl. Mem. 24. Defendants’
   counsel has indicated that he may seek a state ethics advisory
   opinion on this question.

        10 Legislative privilege may extend to state executive
   officials where those officials “perform legislative functions.”
   See Bogan v. Scott-Harris, 523 U.S. 44, 55 (1998) (finding that
   legislative   immunity   extended   to   the   Governor   because
   “introduction of a budget and signing into law an ordinance . . .
   were integral steps in the legislative process”).
                                          13
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 14 of 15 PageID #: 1036



   (“The Supreme Court has. . . rejected the notion that the common

   law   immunity   of   state   legislators    gives    rise   to   a   general

   evidentiary    privilege.”).      Should    state    officials    assert   an

   evidentiary privilege, “the court must balance the extent to which

   the production of the disputed evidence would have a chilling

   effect on the [state official] against those factors favoring

   disclosure.”     Id. (internal citations omitted).           In making this

   determination, the Court would look to the following factors:

         (i) the relevance of the evidence sought to be protected;
         (ii) the availability of other evidence; (iii) the
         seriousness of the litigation and the issues involved;
         (iv) the role of the government in the litigation; and
         (v) the possibility of future timidity by government
         employees who will be forced to recognize that their
         secrets are violable.

   Id. Accordingly, even if similar state privileges afford a broader

   protection for state officials in the context of state law claims,

   federal common law dictates the bounds of privilege in this case,

   and will guide the Court’s rulings on any claims of privilege here.

   III. Conclusion

         For the foregoing reasons, Defendants’ Motion for Judgment on

   the Pleadings, ECF No. 41, is DENIED.       Furthermore, as to the press

   reports   quoting     state   officials    which    Plaintiffs    intend   to

   introduce as evidence of discriminatory purpose, the Court finds:

   (1) the statements are relevant, but if admitted into evidence

   will be afforded proper weight; (2) the statements within the press

   reports are not hearsay (the first level of hearsay analysis); but

                                       14
Case 1:18-cv-00378-WES-PAS Document 72 Filed 07/20/20 Page 15 of 15 PageID #: 1037



   (3) the residual exception does not apply to the press reports so

   long as the state officials are available to testify, and therefore

   the statements would be inadmissible under the hearsay rules;

   however, if such officials are unavailable, for whatever reason,

   the residual exception would apply and the statements would be

   admissible. Finally, the Court finds that federal common law would

   apply to any assertions of privilege from state officials.



   IT IS SO ORDERED.




   William E. Smith
   District Judge
   Date: July 20, 2020




                                       15
